Dunbar, C. J.
(dissenting). — I agree with the majority-in the disposition of the order granting the attorney’s fee; but not in the construction of § 1035. In fact I do not think the language of the statute is susceptible of construction. The argument of the majority might be a proper one to present to the legislature; but inasmuch as that body has seen fit to limit the application of this remedy to property not devised, I am not inclined to amend the act by construction, which can only be done by interpolating the word “specifically” before the word “devised.”